Citation Nr: 1200073	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to service connection for allergies/allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to June 1970 and from December 1975 to November 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Los Angeles, California VARO.  In February 2011, the Board remanded this matter for additional development.  In November 2011, the Board obtained a Veterans Health Administration (VHA) medical advisory opinion in this matter.


FINDING OF FACT

The Veteran has a chronic allergic rhinitis which became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for allergic rhinitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.380 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A governing regulation provides, in part, that seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends, in essence, that he has a chronic allergy disability that had its onset in service and has persisted since.  The evidence of record, including VA treatment records, shows that the Veteran receives ongoing treatment for allergies.  It is not in dispute that he currently has such disability.  

The Veteran's STRs include notations regarding hay fever and allergic rhinitis.  On December 1969 and January 1970 STRs, the assessments were of a cold; allergies were not noted.  On April 1976 STR, the assessment was allergic conjunctivitis and rhinitis.  On April 1978 STR, the assessment was probable allergic rhinitis.  In a February 1982 STR, the assessment listed was upper respiratory infection, and in a May 1985 STR the assessment was a mild upper respiratory infection vs. persistent cough.  On November 1987 annual physical examination, the Veteran reported a history of hay fever; he had no symptoms on examination.  In a March 1989 allergy clinic STR, a history of hayfever 10 years earlier was noted to have since resolved with recurring symptoms; it was noted that there was no clear seasonal aspect to the symptoms except possibly spring; the impression was mixed rhinitis picture with primarily irritative symptoms and some mild allergic component.   On September 1989 retirement examination, the Veteran reported that he was generally in good health except for pain in the shoulder and right elbow; he reported a history of hay fever, and the examining physician noted seasonal allergic rhinitis in the summary of findings.

Post-service, on April 1999 VA treatment, the assessments included allergies.  On March 2000 VA treatment, the Veteran reported that he experiences allergies in the spring.  On July 2002 VA treatment, as well as in other subsequent records, it was noted that the Veteran had no known allergies.  On May 2003 VA treatment, he complained of allergies and requested medication.  On June 2006 VA treatment, he reported a history of allergy symptoms which had flared up; he was given medication for the symptoms.  On April 2008 VA treatment, the Veteran reported that he had seasonal allergies; he used over-the-counter medications and inquired about prescription medications.  On November 2009 VA treatment, the assessments included allergic rhinitis, controlled.  

Given that the Veteran's STRs document an initial clinical manifestation of an allergy disability and he is shown to have had such disability after service, and in light of his lay accounts that he has experienced allergy symptoms continuously since service, the Board remanded the matter to afford the Veteran a VA nexus examination to determine whether his current allergy disability is a chronic disability that began in service.
On March 2011 VA examination, the Veteran reported that he began having nasal allergies while in the Navy, in 1975 or 1976 and stationed near San Francisco.  He related that the allergies continued when he was stationed in Virginia and San Diego, and that he has had yearly allergies since then, usually in the spring, though they are sometimes exacerbated and last for several months or up to a year.  He reported that he was given Benadryl or other oral antihistamines in service for symptoms of itchy eyes, runny nose, sneezing, and nasal congestion.  He reported that he underwent allergy testing in service which showed mild allergies, and he had no treatment based on those results.  He reported that he has had persistent allergies since his separation from service in 1989, and believed that they resulted from his military service.  

On examination, the Veteran reported nasal congestion that interfered with breathing through his nose on both sides.  He denied any purulent discharge and had clear rhinorrhea which did not impair his speech.  He denied any sinus infections related to his nasal allergies.  He reported that when the allergies were exacerbated, they caused malaise and he felt more tired.  Following a physical examination, the diagnosis was allergic rhinitis.  The examiner opined that the Veteran's allergic rhinitis was not caused as a result of his service, noting that allergic rhinitis is usually a genetic disorder.  The examiner noted that the persistence of the rhinitis was probably related to the Veteran's other exposures due to service, suggesting that he could have been sensitized and exposed during service when his allergies were worse, yet the rhinitis "would have gone away if it were related specifically to those areas in the service".  The examiner noted that the Veteran has had persistent allergic rhinitis which was "probably related to the disorders he has where he now lives"; the examiner did not believe that it was attributed to his service exposure but rather that it was a result of his current exposure to allergens.  The examiner concluded that it is less likely than not that the Veteran's nasal allergy symptoms are related to his active duty service.

The Board found the March 2011 VA examiner's opinion to be inconsistent in that it first attributes the persistence of the Veteran's allergy symptoms to "other exposures" due to his service and then concludes that the symptoms are due to his current exposure to allergens where he lives now.  The Board sought a VHA medical advisory opinion on the question of whether the Veteran has a chronic allergy disability that was either incurred in or aggravated by his active duty service.  

In the November 2011 VHA opinion, the reviewing allergist/immunologist noted the Board's request for an opinion based on the Veteran's available medical evidence as to whether it is at least as likely as not that he has a chronic allergy disability that was incurred in or made worse by his active duty service.  The consulting expert first noted, based on the medical records, that it appears evident the Veteran has had persistent disease since his initial reports of December 1969 and last reported at his March 2011 VA examination.  The expert opined that the fact that the Veteran at times had improvement in symptoms initially suggested an intermittent illness consistent with seasonal allergic rhinitis; however, over the years, the Veteran has had increasingly persistent symptoms which are indicators of chronic rhinitis.  The reviewing expert noted that, as normal humans suffering from seasonal allergic rhinitis age, symptoms often become more persistent and less episodic, which appears to be the case for the Veteran.  The expert also noted that the mechanism for the chronic nasal symptoms of rhinitis often change with aging from a primary allergic to a primary non allergic mechanism.  The expert noted that, while it is true there is a genetic component to allergic and non allergic rhinitis, environmental exposures are clearly needed to manifest the symptoms of the disease.  The allergist/immunologist was able to offer an opinion that the available evidence suggests it is at least as likely as not that the Veteran did indeed develop allergic rhinitis while on active duty.  The expert noted that what is not as clear is whether it was any specific exposure(s) as a direct result of the Veteran's active duty, stating that there are very few places on the planet where there are populations of individuals who do not have at least some individuals with allergic sensitization, because allergens are everywhere, though the specific allergen and concentrations vary from place to place.  The expert noted that the allergens were present when the Veteran was on active duty and likely are still present where he lives now; however, because of the evolution of the Veteran's chronic rhinitis over time, it is no longer just the external exposures that maintain his symptoms but the intrinsic inflammatory mechanisms that were likely activated in his initial presentation over 40 years ago.
As the November 2011 VHA nexus opinion reflects review of the entire record (and familiarity with the actual medical history of the disability at issue) and is supported by a detailed explanation of rationale, the Board finds it to be both probative and persuasive evidence regarding a nexus between the Veteran's allergic rhinitis and his service/events therein.  Accordingly, the evidence shows that the Veteran has a chronic allergic rhinitis that was first manifested in service, and (by VA medical nexus opinion) is related to environmental exposures in service.  All of the requirements for establishing service connection are met; service connection for allergic rhinitis is warranted.


ORDER

Service connection for allergic rhinitis is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


